     Case 6:21-cv-00494-ACC-EJK Document 1 Filed 03/17/21 Page 1 of 6 PageID 1




                                     UNITED STATES COURT
                                  MIDDLE DISTRICT OF FLORIDA

                                        CASE NO.: 6:21-cv-494
REDGY DOSSOUS,

         Plaintiff,

v.

UNIVERSAL STUDIOS HOTEL III, LLC d/b/a
UCF Hotel Venture III, d/b/a Loews Sapphire Falls
Resort, and LOHP III, LLC d/b/a UCF Hotel
Venture III, d/b/a Loews Sapphire Falls Resort,

         Defendants.
____________________________________________/

                        COMPLAINT AND DEMAND FOR JURY TRIAL
         COMES NOW, Plaintiff, REDGY DOSSOUS (“Dossous” or “Plaintiff”), by and through

his undersigned attorneys, and files this action against Defendants, UNIVERSAL STUDIOS

HOTEL III, LLC d/b/a UCF Hotel Venture III, d/b/a Loews Sapphire Falls Resort (“Universal

Studios”) and LOHP III, LLC d/b/a UCF Hotel Venture III, d/b/a Loews Sapphire Falls Resort

(“LOHP”) (collectively “Defendants”), and alleges:

                                                PARTIES

         1.       Plaintiff, Dossous, is a citizen of the State of Florida.

         2.       Defendant, Universal Studios, is a citizen of the State of Delaware, with its

principal place of business in Orlando, Florida. Universal Studios operates the Loews Sapphire

Falls Resort in Orlando, Florida providing lodging and other services including valet services.

         3.       Defendant, LOHP, is a citizen of the State of Delaware, with its principal place of

business in New York, New York. LOHP operates the Loews Sapphire Falls Resort in Orlando,

Florida, in conjunction with Universal Studios, providing lodging and other services including

valet services.
  Case 6:21-cv-00494-ACC-EJK Document 1 Filed 03/17/21 Page 2 of 6 PageID 2




                                         JURISDICTION

       4.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(1), in

that there is complete diversity between the Plaintiff and the Defendants, and the matter in

controversy exceeds $75,000.00, exclusive of interest and costs.

                                              VENUE

       5.      Defendants engage in substantial and not isolated business activity in Orange

County, Florida. Specifically, the Loews Sapphire Falls Resort is located in Orange County,

Florida and is the location where the incident that gives rise to this action occurred.

       6.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2), as the incident

at issue and bodily injuries occurred in Orange County, Florida. Moreover, the Loews Sapphire

Falls Resort is located in Orange County, Florida.

                                  GENERAL ALLEGATIONS

       7.      On March 16, 2020, Dossous, was injured on the premises of the Loews Sapphire

Falls Resort located at 6601 Adventure Way, Orlando, FL 32819 (the “Premises”), which is owned

and operated by Defendants.

       8.      At that time and place, Dossous was acting within the course and scope of his

employment as a valet driver employed by SP+, an independent contractor engaged by Defendants

to provide valet services to the guests of the Loews Sapphire Falls Resort.

       9.      SP+ is Dossous’ employer, not Defendants.

       10.     At all times material hereto, Defendants retained control of the services provided

by SP+ and its employees, and also owned and maintained the valet office area where the incident

occurred.
  Case 6:21-cv-00494-ACC-EJK Document 1 Filed 03/17/21 Page 3 of 6 PageID 3




       11.     On March 16, 2020, Dossous entered the valet office which was constructed,

maintained, and designated by Defendants for use by the valet drivers of SP+. Dossous entered the

office to retrieve keys to a vehicle of one of the guests of the Loews Sapphire Falls Resort.

       12.     The keys to the vehicles of the customers, along with safety binders and a number

of documents and valet receipts, are stored in a large and heavy wooden cabinet located in the

valet office on the Premises, which was negligently mounted to the wall and/or improperly

constructed by Defendants.

       13.     As Dossous opened the cabinet, the cabinet detached from the wall and violently

crashed onto Dossous’ right shoulder and neck resulting in bodily injuries sustained by Dossous.

       14.     Defendants were on actual and/or constructive notice that the concealed danger of

the cabinet on the Premises was unsafe for the employees of SP+ providing valet services.

       15.     Defendants negligently created and/or negligently approved the dangerous cabinet

that Defendants negligently mounted onto the wall.

       16.     Defendants did not provide warning of same to Dossous or SP+ (including its

supervising personnel) before and/or at the time the cabinet was utilized by Dossous.

       17.     At all material times, SP+ was without actual or constructive knowledge of the

dangerous cabinet that Defendants negligently mounted on the Premises, i.e. the valet office.

       18.     As a result of Defendants’ inadequate warning system and/or inadequate

maintenance, Dossous was unaware of the unsafe condition that existed on the Premises. Thus, he

was unable to avoid the hard and forceful impact caused by the cabinet violently crashing onto his

body (or parts thereof).

       19.     All conditions precedent have been performed or otherwise waived.
  Case 6:21-cv-00494-ACC-EJK Document 1 Filed 03/17/21 Page 4 of 6 PageID 4




                                  COUNT I – NEGLIGENCE
                             (Against Universal Studios and LOHP)

       20.      Dossous re-incorporates paragraphs 1 through 19 as fully alleged herein.

       21.      Defendants owned, occupied, leased, subleased, constructed, repaired, designed,

controlled, possessed, maintained, managed and/or operated the Premises so as to cause the large

and heavy wooden cabinet to negligently detach from the wall and fall on Dossous’ right shoulder

and neck on March 16, 2020. Defendants failed to properly mount to the wall or otherwise secure

or stabilize the cabinet causing the dangerous condition to exist.

       22.      At that time and place, Defendants owed Dossous a duty to maintain the Premises

(which includes the valet office) in a reasonably safe condition free from any and all dangerous

and/or hazardous conditions which existed on the Premises (including the valet office) and which

Defendants knew or should have known of said dangerous condition with the exercise of

reasonable care.

       23.      At all times material hereto, Defendants had an affirmative duty to Dossous to warn

or inform him of dangerous and/or hazardous conditions, which Defendants knew or should have

known existed with the exercise of reasonable care.

       24.      At all material times, Dossous acted responsibly and with due care in a normal

manner as expected of a person simply opening the door to a cabinet and could not have reasonably

discovered the dangerous condition.

       25.      At all times material hereto, Defendants breached their duty and was thereby

negligent by doing or failing to do the following:

             a. Failing to properly maintain and/or inspect the valet office on the Premises from

                potentially hazardous conditions;
  Case 6:21-cv-00494-ACC-EJK Document 1 Filed 03/17/21 Page 5 of 6 PageID 5




             b. Failing to correct a dangerous condition which foreseeably could have, and in fact

                did, cause serious and permanent bodily injuries to Dossous;

             c. Failing to properly mount the cabinet in the valet office on the Premises so that it

                would not detach from the wall;

             d. Failing to secure or stabilize the cabinet in the valet office on the Premises;

             e. Failing to provide procedures and policies concerning the inspection, maintenance,

                and/or repair of the cabinet in the valet office on the Premises;

             f. Failing to provide warning signs concerning the loose cabinet in and around the

                valet office on the Premises where the cabinet crushed Dossous.

       26.      As a direct, foreseeable and proximate cause of Defendants’ negligence and as a

result of their breach of duty of care, Dossous suffered damages and serious personal bodily injury

and resulting pain and suffering including, but not limited to, disability, disfigurement, mental

anguish, loss of capacity for the enjoyment of life, expense of hospitalization, medical and nursing

care and treatment, and aggravation of a previously existing condition. These damages and losses

are either permanent or continuing in nature. As a result of the negligence of Defendants, Dossous

suffered significant damages and losses, which consist of past damages and damages that will

continue into the future.

       27.      At all material times herein, the aforesaid acts, omissions and conduct of

Defendants, were careless and negligent. Therefore, Defendants are liable for the damages

sustained by Dossous as alleged herein.

       WHEREFORE, Plaintiff, REDGY DOSSOUS, demands judgment for damages against

the Defendants, UNIVERSAL STUDIOS HOTEL III, LLC d/b/a UCF Hotel Venture III, d/b/a

Loews Sapphire Falls Resort and LOHP III, LLC d/b/a UCF Hotel Venture III, d/b/a Loews
  Case 6:21-cv-00494-ACC-EJK Document 1 Filed 03/17/21 Page 6 of 6 PageID 6




Sapphire Falls Resort, in excess of $75,000.00 and interests and costs, and requests a trial by jury

on all issues so triable.

        Respectfully Submitted on this 17th day of March, 2020

                                              Pike & Lustig, LLP
                                              /s/ Andrew J. Boloy
                                              Michael J. Pike
                                              Florida Bar No.: 617296
                                              Daniel Lustig
                                              Florida Bar No.: 059225
                                              Andrew J. Boloy
                                              Florida Bar No.: 1018487
                                              1209 North Olive Avenue
                                              West Palm Beach, FL 33401
                                              Telephone: (561) 855-7585
                                              Facsimile: (561) 855-7710
                                              Designated email: pleadings@pikelustig.com
